Citation Nr: 1727247	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

The Board remanded this case in March 2015 and May 2016 for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.


FINDING OF FACT

Gastroesophageal reflux disease was not demonstrated while on active duty, and the preponderance of the competent, probative evidence is against finding a relationship between such a disorder and the Veteran's active duty service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board further finds that the development directives of the prior remands have been fulfilled.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   

The Veteran contends that gastroesophageal reflux disease had its onset during her active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay person is competent to report on the onset and reoccurrence of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A review of the Veteran's service treatment records shows care for colitis in March 1992, and for a stomach ache in January 1980.  The service treatment records do not show complaints or treatment of gastroesophageal reflux disease.

The Veteran has a current diagnosis of gastroesophageal reflux disease.  Her VA treatment records show that she was diagnosed with gastroesophageal reflux disease in the 1997.  The appellant, however, asserts that she was treated for symptoms of gastroesophageal reflux disease while in service, which she described as stomach aches and pains.  The appellant stated that she would self-treat her symptoms on most occasions, and when she sought treatment she was told to "take things" for heartburn.  She does not recall experiencing symptoms prior to service, and states that her symptoms have persisted since separation.  The Veteran referenced being treated for heartburn in 1985, and stated the symptoms have worsened over the years.  

The Veteran attended a VA examination in October 2012.  The physician reviewed the appellant's records and performed an in-person examination of the Veteran.  The examiner noted that the Veteran's first complaint of epigastrial discomfort was in 1985 on two occasions, and was associated with vomiting, headaches and fever.  The condition was diagnosed as viral gastroenteritis.  The VA examiner concluded that the symptoms resolved, but referenced documentation of "burny retrosternal pain, reflux in the throat at night while lying on bed, sitting up makes it better" from 1991 medical records.  Those records reflect a notation of "Probably [gastroesophageal reflux disease]" and a prescription for Tagamet medication.  Medical records between 1981 -1991 reflect diagnoses of irritable bowel syndrome, spastic colon, and colitis but no documentation of gastroesophageal reflux disease or stomach problems.  In light of the examiner's findings and review, she opined that the symptoms the Veteran experienced while in service where unlikely related to gastroesophageal reflux disease, and this physician opined that the claimed condition was less likely as not incurred in, or caused by the claimed in-service injury, event, or illness.

In June 2014, Dr. M.T., a private physician, examined the Veteran's service treatment records and lay statements from family members.  He remarked that the Veteran had issues with her gastrointestinal system while in service, and that they continued to increase in severity ever since.  Dr. M.T. opined that it was as likely as not that her current diagnosis of gastroesophageal reflux disease is a natural progression of the disease process noted in service.  Significantly, Dr. M.T. offered no rationale for this opinion.

A medical opinion was secured from a VA physician in August 2015.  This physician reviewed the claims file and stated that gastroesophageal reflux disease was less likely than not incurred in or caused by service.  The examiner noted that the Veteran's service treatment records showed complaint of abdominal pain in 1979 and 1980, with a diagnostic impression of spastic colon and influenza syndrome.  After reviewing the symptoms, the August 2015 reviewing physician opined that the claimant's symptoms were not consistent with gastroesophageal reflux disease.  The Veteran was noted to have been seen for gynecological problems resulting in abdominal pain, and she was treated for pelvic inflammatory disease.  Post separation medical records note that the Veteran complained of abdominal pain in 1991, with gastroesophageal reflux disease, hiatal hernia and surgery conducted in 1997.  As support for her finding the examiner noted that there was no diagnosis of gastroesophageal reflux disease during service, and that medical records do not support the claim or chronicity for gastroesophageal reflux disease after separation.  Consequently, the reviewing physician opined that the Veteran's gastroesophageal reflux disease is less likely than not related to military service.

The Veteran's records were reviewed in November 2016 by a board certified gastroenterologist.  This physician determined that gastroesophageal reflux disease was less likely than not related to, incurred in or aggravated by active military service.  He noted the Veteran's "anecdotal" report of abdominal pain and nausea during military service, but determined that such complaints would not be considered gastroesophageal reflux disease, considering their minor, generic and isolated nature.  The examiner referenced the Veteran's "very obese "stature as a known risk factor for gastroesophageal reflux disease.   

The Board has reviewed all of the evidence of record, and finds that the most probative evidence preponderates against finding that gastroesophageal reflux disease was incurred in or related to service.  Initially the Board acknowledges that Dr. M.T. offered a positive medical opinion linking gastroesophageal reflux disease to the claimant's active duty service.  Dr. M.T., however, failed to provide any rationale for that opinion.  As such, this opinion is of minimal probative value.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008),

The only remaining medical opinions from qualified medical professionals are the October 2012 and November 2016 VA examination reports, and the August 2015 addendum.  These opinions are highly probative as they were written after competent examiners reviewed the Veteran's complete medical records and claims file, and performed in-person examinations on two occasions.  These examiners provided adequate rationale, explaining that the Veteran's records did not show any evidence of a pertinent diagnosis or treatment from separation until her initial diagnosis of gastroesophageal reflux disease in the 1990s.  These medical opinions also accurately reflect the medical evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304;  see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's lay statements that she had symptoms of gastroesophageal reflux disease in service, but these statements are not supported by the evidence of record.  The contemporaneously prepared service treatment records do not show any complaints or treatment related to a gastroesophageal reflux disease.  Save for the opinion of Dr. M.T. there is no medical evidence linking such symptoms to her current diagnosis of gastroesophageal reflux disease.  The Veteran was not diagnosed until 1997, which is an 14 year gap between her separation her diagnosis with gastroesophageal reflux disease.  Maxson v. West, 12 Vet. App. 453, 459 (1999) (The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.).

Gastroesophageal reflux disease is not a "chronic" disorder which would allow for service connection to be granted for a condition noted during service and subsequent manifestations of that disorder without a medical nexus.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board therefore requires evidence of a medical nexus between anything the Veteran experienced in service and her current disorder.  

While the Veteran may sincerely believe that her gastroesophageal reflux disease is related to her service, her testimony as to the etiology of her disorder is not competent evidence in light of her lack of medical training in the field of gastroenterology.  While lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the diagnosis of gastroesophageal reflux disease and its etiology involve complex medical questions which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.

The evidence therefore preponderates against entitlement to service connection for gastroesophageal reflux disease.  The Board finds that the most probative medical evidence of record indicates that the Veteran's current gastroesophageal reflux disease is not related to service.  As the preponderance of the probative and competent evidence weighs against the claim, the claim must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for gastroesophageal reflux disease is denied.




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


